Case: 15-40185       Document: 00513260558         Page: 1     Date Filed: 11/05/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                     No. 15-40185                                    FILED
                                   Summary Calendar                           November 5, 2015
                                                                                Lyle W. Cayce
                                                                                     Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

EZEQUIEL CAMPUZANO-MARTINEZ,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:14-CR-1540


Before BARKSDALE, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Ezequiel Campuzano-Martinez challenges the judgment imposed
following revocation of supervised release, arising from his conviction for
unlawful reentry into the United States, in violation of 8 U.S.C. § 1326(a).
       The written judgment of revocation stated Campuzano violated two
special conditions of release: (1) illegal reentry after previous deportation; and




       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 15-40185     Document: 00513260558     Page: 2   Date Filed: 11/05/2015


                                  No. 15-40185

(2) illegal reentry and failure to immediately report to the nearest United
States Probation Office.
      Campuzano asserts the court abused its discretion in finding he violated
the second special condition. He maintains he did not admit to the violation at
the revocation hearing, and the court made no oral pronouncement of that
violation.
      Obviously, Campuzano had no opportunity to object to the discrepancy
between the oral pronouncement and written judgment; therefore, review is
for abuse of discretion. See, e.g., United States v. Torres-Aguilar, 352 F.3d 934,
935 (5th Cir. 2003). If the court fails to address the defendant during the
revocation hearing concerning his plea to an alleged violation, and does not
refer to the violation during the oral pronouncement, the oral pronouncement
and written judgment are in conflict, and the case must be remanded to allow
the court to conform its written judgment to its oral pronouncement. E.g.,
United States v. Martinez, 250 F.3d 941, 942 (5th Cir. 2001); United States v.
Hernandez-Ortega, 458 F. App’x 395, 396 (5th Cir. 2012).
      The condition of release at issue required Campuzano to report to the
nearest United States probation office immediately following a lawful entry
into the United States, which did not occur in this instance. Therefore, this
matter is remanded for the limited purpose of amending the written judgment
to remove the determination that Campuzano was found guilty of the violation
of failing to report to the nearest United States probation office immediately
upon reentering the United States. See 28 U.S.C. § 2106.
      AFFIRMED AND REMANDED.




                                        2